Citation Nr: 0508056	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-26 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to November 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  


REMAND

The veteran was most recently provided a VA examination of 
his asbestosis in May 2002.  The most recent pulmonary 
function studies of record were performed in January 2003.  
The veteran's representative alleges that the veteran's 
asbestosis has increased in severity since the pulmonary 
function testing in January 2003; therefore, he requests that 
the case be remanded for another VA examination.  In light of 
these circumstances and the indication in the pulmonary 
function studies of record that the veteran's asbestosis has 
been increasing in severity, the Board agrees that the 
veteran should be afforded another VA examination to 
determine the current severity of his asbestosis.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his disability during the period of this 
claim or the identifying information and 
any necessary authorization to enable the 
RO to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded a 
VA examination to determine the impairment 
due to the service-connected asbestosis.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner before completion of the 
examination report. 

Any further indicated special studies 
should be conducted.  This must include 
pulmonary function testing.  The report 
must specifically include Forced Vital 
Capacity and Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of the record.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




